Title: To Benjamin Franklin from Cadet de Vaux, 14 January 1784
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin


          Mr Cadet De Vaux a l’honneur de presenter son respect à Monsieur Frankelin, et il le previent que la farine de Maïs est actuellement a Paris; il se propose sous le bon plaisir de Monsieur Frankelin de lui faire parvenir cette Farine a Passy par la voiture de l’homme qui apporte les eaux.
         
          Notation: Cadet de vaux 14 Janvr. 1784.
        